DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 December 2021 has been entered.
Claims 1 and 3-8 remain pending in the application, wherein none of the claims have been amended and claims 5 and 7 are withdrawn.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JP 2005-013153, previously cited) in view of Niitsuma et al. (US PGPub. No. 2013/0153700; hereafter Niitsuma ‘700).
Claim 1: Koike teaches a reel body of a fishing reel (p. 4 of description) which is made of an aluminum alloy (p. 3 of description) and coated to achieve high corrosion resistance (p. 1 of description).  A coating layer is selectively sprayed on the molded article (i.e. a coating layer is formed on the die-cast aluminum alloy) (p. 3 of description).  The coating layer is formed of powder particles of aluminum having higher aluminum purity as compared with the die cast material (i.e. the 
In a related field of endeavor, Niitsuma ‘700 teaches that in fishing reels it is required to highly accurately produce an inter-gear clearance in reducing modules of a drive gear and a pinion gear that serve to transmit rotation of the handle shaft, to highly accurately dispose the handle shaft to which the drive gear is fixed and a spool shaft to which the pinion gear is mounted, and to highly accurately form the inner peripheries of bearing mounting parts of the reel unit (i.e. a reel body) where bearings are respectively mounted for supporting the handle shaft and the spool shaft (paragraph 0006) (i.e. precision finishing parts requiring a predetermined dimensional precision, wherein the bearing mounting part is a precision finishing part, which is part of a bearing that supports a rotational drive shaft having a gear, rotational support parts, and slidable support parts).  Niitsuma ‘700 teaches that a corrosion-resistant coating is often formed on a bearing mounting part (i.e. a component of a fishing reel) which results in the coating disposed on the inner periphery of the bearing mounting part (paragraph 0007).  This degrades forming accuracy of the inner periphery 
As Koike and Niitsuma ‘700 both teach fishing reels, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corrosion resistant coating of an aluminum reel body that has been anodized as taught by Koike to include where the inner peripheries of bearing mounting parts of the reel body are considered to be precision finishing parts requiring a predetermined dimensional precision as taught by Niitsuma ‘700, and one would have had a reasonable expectation of success.  Since Koike teaches that the coating layer (corresponding to the first treatment region) may be selectively sprayed on the exposed outer side surface, or a part of the outer side surface (p. 3 of description) and Niitsuma ‘700 teaches that it is required to highly accurately form the inner peripheries of bearing mounting parts of the reel unit where bearings are mounted for supporting the handle shaft and the spool shaft (paragraph 0006) and where coating such portions would require removal of the coating (paragraph 0007), it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the inner peripheries of bearing mounting parts (i.e. precision finishing parts) to correspond to a second treatment region because, being an inner periphery, it is not an outer side surface that may be selectively sprayed with a coating layer as taught by Koike (i.e. the regions with a selectively sprayed coating layer corresponds to a first treatment region) and Niitsuma ‘700 teaches that adding a coating to the inner periphery would require its removal (i.e. removing the added coating prior to anodizing), and one would have had a reasonable expectation of success.  
Claim 3: Koike teaches that the coating layer (i.e. corresponding to the first surface treatment) is selectively sprayed on the entire surface, the exposed outer side surface, or a part of the 
Claim 4: Claim 4 recites the limitations of claim 1, which are outlined above, and further specified wherein the second surface treatment region is directly adjacent to at least one of a rotational drive shaft having a gear, rotational support parts, and slidable support parts.  As outlined above, Niitsuma ‘700 teaches that in fishing reels it is required to highly accurately form the inner peripheries of bearing mounting parts of the reel unit (i.e. a reel body) where bearings are respectively mounted for supporting the handle shaft and the spool shaft (paragraph 0006) (i.e. precision finishing parts requiring a predetermined dimensional precision, wherein the bearing mounting part is a precision finishing part, which is part of a bearing that supports a rotational drive shaft having a gear, rotational support parts, and slidable support parts).  The inner periphery (i.e. the second surface treatment region as outlined above) is considered to be positioned directly adjacent the rotational drive shaft.
Claims 6 and 8: Koike teaches that the coating layer should have a thickness of 10-100 µm (p. 3), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Koike is silent regarding the exact thickness of the anodic oxide film but does describe where the alumite layer (i.e. anodic oxide film) is formed on the surface including the coating layer (paragraph spanning p. 3-4).  That is, a portion of the coating layer is considered to remain and anodic oxidation does not completely convert the high purity aluminum of the coating layer since the alumite layer is described to be formed on the coating layer, which would .  

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 14 December 2021, with respect to the rejection of claims 1, 3-4, 6, and 8 under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons:  
Applicant’s arguments, see p. 5-7, are based on the specific solution to a problem known in the art taught by Niitsuma ‘700.  However, the rejection outlined above and in the Non-Final Office Action mailed 27 September 2021 is based on the teachings of Koike in view of the background information provided in Niitsuma ‘700.  Koike teaches a solution to a problem generally known in the art, but is silent on the specific details that would be known to one of ordinary skill in the art (e.g. which parts are considered precision finishing parts and why it would be desirable to not apply an additional coating of high purity aluminum to such parts).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 include resolving the level of ordinary skill in the pertinent art, and Niitsuma ‘700 states what is known in the art regarding parts of fishing reels requiring precision finishing and a problem encountered when forming a corrosion-resistant coating on such parts.  See MPEP § 2141.  The specific solution to the problem taught by Niitsuma ‘700 would be considered an alternative solution and is not cited in the rejection of the claims 
Applicant further argues, see p. 7-8, that it is impermissible to pick and choose from any one reference while excluding other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.  However, the courts have held that a reference may be used to show the level or ordinary skill in the art, such as the type of problems encountered in the art, and may be used to demonstrate a motivation to combine knowledge of one of ordinary skill in the art.  See MPEP § 2141.03(I).  The teachings of Koike provide an alternative solution to the problem known in the art and is considered to be applying a known technique (i.e. the selectively applied coating of Koike) to a known device (i.e. the fishing reel described in the background section of Niitsuma ‘700) ready for improvement (i.e. does not have the problem of requiring machining to remove coating from the inner periphery portion of the bearing mounting part because the coating may be selectively sprayed on the exposed outer side surface or a part of the outer side surface and thus avoids coating the inner periphery portion) to yield predictable results, as outlined above and copied below.  See MPEP § 2143(I)(D).
“Since Koike teaches that the coating layer (corresponding to the first treatment region) may be selectively sprayed on the exposed outer side surface, or a part of the outer side surface (p. 3 of description) and Niitsuma ‘700 teaches that it is required to highly accurately form the inner peripheries of bearing mounting parts of the reel unit where bearings are mounted for supporting the handle shaft and the spool shaft (paragraph 0006) and where coating such portions would require removal of the coating (paragraph 0007), it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the inner peripheries of bearing mounting parts (i.e. precision finishing parts) to correspond to a second treatment region because, being an inner periphery, it is not an outer side surface that may be selectively sprayed with a coating layer as taught 
Applicant further argues, see p. 7-8, that Niitsuma ‘700 teaches away from the claimed invention.  Presumably, the basis for this argument is that Niitsuma ‘700 teaches a different solution to the problem outlined in the background and summary sections (i.e. the solution to the problem regarding a known bearing mounting part being a bearing mounting part having two pieces, an outer member and an inner member).  However, the full rejection is the application of the technique taught by Koike to the reel body of the background section of Niitsuma ‘700 (i.e. a known device), and the courts have held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP §§ 2141.02(VI) and 2123, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784